   Case 3:16-cr-00494-AET Document 38 Filed 04/01/21 Page 1 of 1 PageID: 78




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      :
                                              :      Criminal No. 16-494 (AET)
                                              :
                 v.                           :
                                              :      ORDER MODIFYING CONDITIONS
                                              :      OF RELEASE
BRET KOHAN                                    :
                                              :

          This matter having been brought before the Court on Defendant Bret Kohan’s application

for an order modifying the previously imposed condition of home detention; and the Defendant

requesting permission to visit his parents at their home in Toms River, New Jersey on Easter

Sunday, April 4, 2021; and the Government and Pretrial Services having no objection and for

good cause shown;

          IT IS this VW day of $SULO 2021 ORDERED that Defendant’s application is GRANTED;

    IT IS FURTHER ORDERED that Mr. Kohan is permitted to be absent from his residence on

April 4, 2021 to visit his parents at their home in Toms River, New Jersey, schedule to be

approved by Pretrial Services.

    IT IS FURTHER ORDERED that all previously imposed conditions of release remain in

effect.




                                              _____________________________
                                              _____________________
                                                                  _ ____________
                                              DOUGLAS E. ARPERT
                                                             AR
                                                              RPERT
                                              United States Ma
                                                            Magistrate
                                                            M           Judge
                                                               gistrate Jud
                                                                          dge
